Citation Nr: 0112896	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-19 396	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises of 
the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of $2,184.50.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 2000 decision by the Committee on Waivers 
and Compromises (Committee) of the Roanoke, Virginia Regional 
Office (RO).  In his August 2000 substantive appeal, the 
veteran requested a hearing before a member of the Board at 
the RO (i.e. a Travel Board hearing), but withdrew this 
request in December 2000.  


FINDINGS OF FACT

1.  In January 1974, service connection was established for a 
lumbosacral strain; a 20 percent disability evaluation for 
this disability has been in effect since December 1973.  

2.  In a statement received by the RO in March 2000, the 
veteran indicated that he was incarcerated; thereafter, 
contact with a correctional department revealed that he had 
been incarcerated there since January 5, 1998.   

3.  Action was taken by the RO in March 2000 to reduce the 
veteran's award of compensation from 20 percent to 10 percent 
effective March 6, 1998, thus creating the overpayment of 
compensation benefits, in the calculated amount of $2,184.50.

4.  The assessed overpayment of disability compensation 
benefits to the veteran did not result from fraud, 
misrepresentation or bad faith on his part.

5.  There was minimal fault on the part of the veteran and VA 
in the creation of the overpayment.

6.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment would result in unjust 
enrichment of the veteran, inasmuch as he received benefits 
to which he was not entitled.

7.  The veteran has not changed his position in reliance on 
his disability compensation benefits, and recovery of the 
overpayment would not deprive the veteran of the basic 
necessities or cause him undue hardship.  


CONCLUSIONS OF LAW

The veteran was free from fraud, misrepresentation, and bad 
faith in the creation of the overpayment; however, recovery 
of the overpayment of VA compensation benefits in the amount 
of $2,184.50 would not be against the principles of equity 
and good conscience.  Thus, recovery of the overpayment is 
not waived.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that service-connection was 
established for a lumbosacral strain in January 1974, 
effective December 1, 1973.  From that date, a 20 percent 
evaluation has been in effect for this disability.  The Board 
notes that attached to a November 1982 award letter was a 
copy of VA Form 21-8764, which notified the veteran that, 
among other things, his benefits would be reduced upon 
incarceration in a Federal, State, or local penal institution 
in excess of 60 days for a felony.  

In a statement received by the RO in March 2000, the veteran 
related that he was incarcerated, and inquired about the 
affect, if any, incarceration had on his receipt of VA 
compensation benefits.  Shortly after receiving this 
statement, the RO contacted the Virginia Department of 
Corrections and learned that the veteran had been 
incarcerated at a particular correctional facility since  
January 5, 1998 (see the Report of Contact form (VA Form 119) 
dated March 17, 2000).  

Thereafter, in late March 2000, the veteran was informed that 
his compensation award was reduced, effective March 6, 1998, 
from a 20 percent rate to a 10 percent rate.  In this regard, 
the Board notes that under VA law and regulation, any person 
incarcerated for conviction of a felony shall not be paid 
compensation in excess of a certain rate.  38 U.S.C.A. § 5313 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.665(a) (2000) (any 
person incarcerated for more than 60 days for conviction of a 
felony shall not be paid compensation in excess of a certain 
rate (in this veteran's case, 10 percent) beginning on the 
61st day).

In any event, this retroactive reduction created an 
overpayment in the amount of $2,184.50 (the Board notes that 
an additional overpayment was created when it was 
subsequently discovered that the veteran was actually 
incarcerated beginning in May 1997; this additional 
overpayment is not the subject of an appeal at this point, 
and is pointed out for informational purposes only).  

In April 2000, the RO received a request for a waiver of 
recovery of the indebtedness charged and the matter was 
thereby referred to the Committee for further action.  In a 
July 2000 decision, the Committee did not find fraud, 
misrepresentation, or bad faith on the part of the veteran 
with respect to creation of the overpayment at issue (i.e. 
that a statutory bar to waiver does not exist under 38 
U.S.C.A. § 5302(c) (West 1991 & Supp. 2000)).  The Committee 
then denied the veteran's request for a waiver of the 
overpayment, essentially finding that recovery of the debt 
would not be against "equity and good conscience."

At the outset, the Board notes that the veteran's 
representative, in a written brief presentation received in 
April 2001, argues that, among other things, the veteran was 
deprived administrative due process in that the RO failed to 
follow the provisions of VA Manual M 21-1, Part IV, para. 
25.04 in reducing the veteran's compensation.  Specifically, 
the representative cites para. 25.04 a. (1), which provides 
that if VA receives unofficial notice that a veteran in 
receipt of disability benefits is imprisoned, the veteran is 
to be sent an individually composed letter to his or her last 
address of record informing him or her of the information 
received and the action required, and citing the applicable 
statutory authority (in this case 38 U.S.C.A. § 5313).  In 
addition, the VA is to send VA Form 21-4193, "Notice to 
Department of Veterans Affairs of Veteran or Beneficiary 
Incarcerated in Penal Institution," to the appropriate 
authorities requesting information concerning the 
incarceration.  

Initially, the Board points out that the "unofficial 
notice" that the veteran was imprisoned was actually 
received from the veteran, and in any event, although not 
specifically cited, he was provided with the substance of 
38 U.S.C.A. § 5313 in a letter dated in March 2000.  Further, 
while it does not appear that the correctional facility was 
provided with VA Form 21-4193, they were nevertheless 
contacted and provided the necessary information.  As such, 
the procedural guidelines cited by the representative were 
essentially followed, and there has clearly been no prejudice 
to the veteran.

In any event, the Board, after an independent review of the 
record, concurs with the Committee's determination that that 
there was no fraud, misrepresentation, or bad faith on the 
part of the veteran with respect to creation of the 
overpayment at issue.  Therefore, waiver is not precluded 
under the provisions set forth in 38 U.S.C.A. § 5302(a) (West 
1991 & Supp. 2000).  However, to dispose of this matter on 
appeal, the Board must determine whether the recovery of the 
overpayment would be against the principles of equity and 
good conscience, thereby permitting waiver under 38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 2000) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (2000).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended. 38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).

As to the first element - "fault" - to be considered in 
this case as outlined above, the Board notes that this 
element pertains to the fault of the debtor and requires an 
analysis as to whether the actions of the veteran contributed 
to the creation of the debt.  In this regard, the Board 
points out that at the time the veteran was initially awarded 
compensation (in 1974), incarceration did not have an effect 
on his/her continued entitlement to these benefits 
(incarceration did effect continued receipt of pension 
benefits.  See 38 C.F.R. § 3.665 (1974)).  Therefore, when he 
was first awarded VA compensation, the veteran would 
obviously not have known that at some point incarceration 
would have had an effect on these benefits.  

However, beginning in 1981, incarceration did have an effect 
on the continued receipt of compensation benefits (see 46 
Fed. Reg. 47542 (September 29, 1981)), and, as reflected 
above, the veteran was notified of this in a 1982 award 
letter.  However, the Board does not believe that it would be 
reasonable, given this apparent one-time notification almost 
fifteen years prior to his incarceration, to conclude that 
the veteran actually knew that he was to report his 
incarceration to VA in a timely manner.  Arguably, the 
veteran should have known that he was in receipt of benefits 
that he was not entitled to due to his incarceration.  It is 
not entirely unreasonable to assume the due diligence 
dictates that a veteran in receipt of VA compensation would 
be aware of the certain factors affecting his or her right to 
receipt/continued receipt of these benefits.  If anything, 
the veteran was somewhat at fault in the creation of the 
debt.  

Regarding any fault on the part of VA in the creation of the 
debt, the veteran contends that he notified a VA Medical 
Center (VAMC) in May 1997 of his incarceration.  In support 
of his contention, he submitted a record from this facility 
on which it is noted that on May 21, 1997 someone from a 
Virginia prison contacted the VAMC to inform them that the 
veteran was incarcerated, and as such, a scheduled surgical 
appointment was canceled.  There was no apparent indication 
as to whether this was a long-term incarceration (or one to 
last over 60 days) and the Board also does not believe it 
reasonable to find that the VAMC should have contacted the RO 
regarding this phone conversation.  Nevertheless, it is 
certainly arguable that VA as a whole is in a better position 
to prevent or minimize a potential overpayment through better 
communication (i.e. the VAMC could have contacted the RO, who 
in turn could have contacted the veteran and/or appropriate 
correctional institute for more information).  As such, the 
Board is of the opinion that VA was somewhat at fault in the 
creation of the debt.

(As an aside, the Board notes that the veteran's 
representative, in the April 2001 written brief presentation, 
is correct in pointing out that, essentially, this record 
from the VAMC was constructively in the VA's possession at 
the time of the appealed decision.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  In fact, this evidence was actually 
considered by the Committee, as reflected by the August 2000 
statement of the case.)  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  In his most recent and only fully completed 
Financial Status Report (FSR), received in December 2000, the 
veteran indicated that he has $3,400 in the bank, and owned a 
car worth about $500.  He also indicated that he owed over 
$2,300 in state court costs and fines.  His reported assets 
therefore outweigh his reported debts by over $1,000.  

The veteran reported no income from any source, however, as 
noted above, he is currently incarcerated; as such, his basic 
necessities (i.e. food, shelter, clothing) are provided for 
by the correctional institution, and any collection would not 
deprive him of these necessities.  

Given these factors, the Board finds that the recovery of the 
overpayment would not result in undue financial hardship on 
the veteran and deprive him of the basic necessities of life.

In a case such as this the Board is simply not persuaded that 
the Government should forego its right to collection of the 
indebtedness.  As the veteran received disability 
compensation to which he is not entitled (as a result of his 
incarceration), this resulted in his unjust enrichment.  
Additionally, there is no evidence, nor has it been 
contended, that the veteran relinquished a valuable right or 
incurred any legal obligations resulting from reliance on VA 
benefits. 38 C.F.R. § 1.965(a) (2000).  Furthermore, the 
evidence of record discloses no other element of the standard 
of equity and good conscience which would persuade the Board 
that the Government should waive its right to the repayment 
of the assessed indebtedness.

In conclusion, while the Board has carefully considered the 
evidence of record, the preponderance of the evidence is 
against the veteran's claim that recovery of the overpayment 
would be against the principles of equity and good 
conscience. 

As a final point, the Board notes that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for a waiver 
of recovery of an overpayment in this matter.  However, by 
virtue of the August 2000 Statement of the Case, the veteran 
has been given notice of the evidence necessary to support 
the claim.  The Board finds the duty to assist the veteran in 
the development of the claim under the VCAA has been met.  




ORDER

Entitlement to waiver of recovery of the overpayment of VA 
compensation benefits in the amount of $2,184.50 is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

